UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35164 ONVIA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 91-1859172 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of Principal Executive Offices) (206) 282-5170 (Registrant’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.0001 par value per share The NASDAQ Capital Market Rights to Purchase Series RA Junior Participating Preferred Stock The NASDAQ Capital Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant, based on the closing price on June 30, 2011, as reported on the NASDAQ Capital Market, was $22,995,805. The number of shares of the registrant’s common stock outstanding at March 1, 2012 was 8,512,338. ONVIA, INC. FORM 10-K For the Year Ended December 31, 2011 INDEX PAGE PART 1. ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 15 ITEM 2. PROPERTIES 16 ITEM 3. LEGAL PROCEEDINGS 16 ITEM.4. MINE SAFETY DISCLOSURES 16 PART II. ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 17 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 18 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 28 CONSOLIDATED BALANCE SHEETS 28 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS 29 CONSOLIDATED STATEMENTS OF CASH FLOWS 30 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY 31 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 32 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 45 ITEM 9A. CONTROLS AND PROCEDURES 46 ITEM 9B. OTHER INFORMATION 46 PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 47 ITEM 11. EXECUTIVE COMPENSATION 47 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 47 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 47 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 47 PART IV. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 48 SIGNATURES 51 1 PART I CAUTIONARY STATEMENT In addition to the historical information contained herein, the discussion and analysis in this report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 regarding expected increases in revenue, clients, contracts and contract value, cash flow, profitability and stockholder value and expected stabilization of ACV. When used in this discussion, the words “believes,” “anticipates,” “may,” “will,” “should,” “expects,” “plans,” “estimates,” “predicts,” “potential,” “continue,” “intends”, “indicates” or the negative of these and similar expressions are intended to identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not a forward-looking statement. Forward-looking statements include, but are not limited to, statements about our plans, objectives, expectations and intentions and are subject to risks and uncertainties that could cause actual results to differ materially from those expected or implied by these forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the factors described under “Risk Factors”, “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report. Onvia undertakes no obligation to publicly release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of anticipated events. Readers are urged, however, to review the factors and risks described in reports Onvia files from time to time with the Securities and Exchange Commission. The following discussion should also be read in conjunction with the Consolidated Financial Statements and accompanying Notes thereto. In this report, we rely on and refer to information and statistics regarding the markets for various products. We obtained this information from third-party sources, discussions with our clients and our own estimates. We believe that these third-party sources are reliable, but we have not independently verified them and there can be no assurance that they are accurate. ITEM1. BUSINESS In this report, the words “we,” “our,” “us,” “Onvia,” or the “Company” refer to Onvia, Inc. and its wholly owned subsidiary. Company Overview Onvia is a leading provider of business information and research solutions that help companies plan, market and sell to government agencies throughout the United States, or U.S.Onvia’s business solution provides clients online access to a proprietary database of government procurement opportunities across the federal, state, local, and education sectors. The business intelligence derived from our database allows clients to identify new market opportunities, analyze market trends, and obtain insights about their competitors and channel partners.We believe our business solutions provide clients with a distinct competitive advantage, increased revenue opportunities, and strategic insight into the public sector market. Since 2000, Onvia’s strategy was to provide actionable and timely public sector sales leads to companies of all sizes.For a number of years, Onvia delivered hard to find, actionable content at a very reasonable price.This business model was transactional in nature and as the client base grew, the business became difficult to scale.The broad target market and the generic value proposition of sales leads did not maximize the pricing power of a high value, high margin information business.Financial results became unpredictable and unsustainable under this model. Between 2008 and 2010, Onvia invested significantly upgrade its technology infrastructure and built the foundation for a robust proprietary database.In 2011, Onvia began to transform the business model to leverage this investment and deliver the high, differentiated value of a rich public sector procurement database.The powerful public procurement database includes proprietary content and analytical tools that deliver essential insight and intelligence required by the market to effectively do business with state and local governments.Onvia now targets a well-defined market of companies that have a long term strategic interest in the public sector, and the government market is a core part of their business.All three of our sales channels, Small/Medium Business, Enterprise, and Channel, focus on this market.The high margins of this model provide the flexibility to price products based upon the value that we create for clients, not based upon the cost of fulfillment. We developed a three-year product roadmap in 2011 to realize this vision.Last year, we began to move beyond content aggregation to content normalization and enhancement.We achieved the first product milestone in February 2012 with the launch of “Onvia 5,” which improved the usability and “findability” features of the database.We will begin normalizing key 2 data types to deliver more relevant search results, and will represent the foundation for a series of strategic analytical tools that we plan to launch in 2013. Onvia’s solution includes access to the Onvia Online Database, Spending Forecast Center, and the Onvia Guide.These services are sometimes bundled with management information reports in multiple elements arrangements.Refer to the discussions below under “Products and Services” for a description of these products and services, and under “Critical Accounting Policies and Management Estimates” for a discussion of how sales price is allocated between the elements in a multiple elements arrangement and how revenue is recognized on each element.Subscriptions to the Onvia Online Database are typically prepaid, have a minimum term of one year and revenues are recognized ratably over the term of the subscription.Subscriptions are priced based upon the geographic range, nature of content purchased, and the number of users accessing the database. Most of Onvia’s revenues are generated from sales to companies that leverage our information for their own internal use, and to businesses that license our content for redistribution.Revenue from businesses who license our content for resale to their own clients is classified as content license revenue.Content license contracts are generally multi-year arrangements that are invoiced on a monthly or quarterly basis, and these agreements typically have a higher annual contract value than our subscription-based services.Revenue from content license agreements is recognized ratably over the term of the agreement. Onvia was incorporated in January 2000 in the state of Delaware.Our principal corporate office is located in Seattle, Washington.Our securities trade on The NASDAQ Capital Market under the symbol ONVI. Industry Background Selling to the public sector is highly competitive and insight into this market is extremely valuable.The variety, volume and unstructured nature of public sector information make it difficult for businesses to analyze and evaluate the market for their goods and services.The agency reporting process provides short term visibility into specific government contracting information and events, but does not provide businesses the on-demand intelligence or context required to guide strategic decisions.There is a strong need for a single source of procurement information, where businesses can evaluate opportunities using standardized data and interpretive analysis. The procurement capture process is complicated and comprised of multiple elements and information types.Businesses must evaluate a variety of different sources of procurement information and activities to understand their individual markets and to make strategic decisions.These data types include: · Annual Budgets · Plan holders lists · Capital Improvement Plans · Bidders lists · Requests for Quotes · Bid Results · Requests for Proposals · Awards · Amendments · Other trigger events, such as City Council Minutes · Term contracts Individually, these sources rarely provide the context necessary to make informed decisions.All of these sources should be reviewed collectively to qualify an opportunity, including research on the agency, the decision maker, historical purchasing practices and pricing, and incumbent vendor relationships to name a few.For a comprehensive understanding of the public sector procurement market for specific goods and services, this in depth research must be ongoing and continuous.This research is extremely inefficient and in many cases, impossible. A database of standardized public sector procurement information is necessary to provide a comprehensive view of specific opportunities and of the overall marketplace.Combined with the right analytical tools, this database can provide the essential insight and intelligence required to prequalify opportunities, improve win rates, increase contract size and support a public sector strategic plan.We believe that we have the historical content and infrastructure to create this proprietary database over the next 24 months. Onvia’s Comprehensive Online Database Onvia’s database of proprietary public sector information has been built over more than eleven years, and includes comprehensive, historical and real-time information on public sector activities unavailable elsewhere in the marketplace.Our 3 database provides information on over 4.0 million procurement-related records connected to over 378,000 companies from across approximately 78,000 government agencies and purchasing offices nationwide.Thousands of records are standardized, added, formatted and classified within our database each day. Information related to each stage of the procurement cycle is linked together to provide a comprehensive view of each project including: · Advance Notices – alerts businesses of projects in the early stages of the development process, before the bid or request for proposal is released in its final form, or before final zoning and planning board approval; · Bids, Request for proposals, request for quotes, cancellations, and related amendments; · Planholders and Bidders Lists – provides competitive intelligence by presenting a list of competitors that have acquired plans, specifications, bidding documents and/or proposals for specific projects in the active bid or proposal stage, and a list of competitors who submit bids for prime contracts with the owner of the project; · Bid Results and Awards Information – notifies businesses of awarded bids, providing information for use in their own sales and marketing activities; and · Grants – supplies federal grant information critical to businesses tracking or applying for publicly-funded projects. The database can be analyzed using many different search filters including: · Industry Vertical · State · Publication Date · Submittal Date · Procurement Type · Level of Government · Agency Function · Set Aside Requirements · Awarded Contract Value Our database includes many of important data fields to further qualify opportunities as available, including: · Bid Information · Agency Information o Document title and extract o Agency name o Publication date o Agency function o Pre-bid meeting date o Agency bid number o Submittal date o Address o Product documents o Phone number o Contract term o Website link o NIGP code · Buyer information o Plan price o Buyer name · Planholders/Bidders lists o Buyer address o Vendor name o Buyer email o Vendor address o Buyer phone number o Contact name and title o Buyer fax number o Contact email · Award Information o Awarded vendors o Contract value Our comprehensive government procurement database contains much of the relevant decision making information required by businesses on both a historical and real-time basis.Through our solutions, we provide the market intelligence a business needs to design and manage a public sector strategy, build relationships with agency buyers and private sector contractors, and target more qualified revenue opportunities.The confluence of these activities should help clients create more winning proposals, increase close rates, increase contract size and, ultimately, increase public sector revenues. Strategy Our mission is to deliver essential, actionable business intelligence that our clients rely upon to compete more effectively in the government business marketplace.We intend to achieve this mission by delivering exceptional products that offer our clients significant value in maximizing their business in the public sector market.If we are able to effectively achieve this 4 mission, we should see increased retention rates and, ultimately, increased stockholder value.Key elements of our strategy include: · Enhance the strategic application of our products and research tools:Today most of our clients use our database to generate public sector sales leads. Our content and technology platform are key assets that can be leveraged to deliver additional, more strategic applications for our clients. These future applications include competitive analysis, channel partner selection and evaluation, market sizing, allocation of marketing spend, and pricing analyses.In 2011 we created a Customer Advisory Board of ten of our largest clients to give us feedback on the strategic direction of our product roadmap.We also reach out to our clients with quarterly surveys, as well as harnessing their feedback on strategic product prototypes before they are launched.By focusing on the right target market and by forming a closer connection with our clients, we believe we can deliver strategic products that offer our clients significant value in maximizing their business in the public sector market. · Target prospects with high lifetime value: We intend to focus our sales and marketing efforts on the prospects that fit the profile of our most valuable clients. Our history shows that organizations with certain firmographic characteristics tend to subscribe to the most valuable products and services, and have higher client satisfaction.Using our own database we plan to identify companies that have a strategic, long-term interest in the public sector market based on the volume of their bidding activity and the geographical scope of their marketing program to the government. If we are effective in targeting these companies, we expect that retention rates and the long-term profitability of our clients will improve. Our business solutions support the largest industry verticals, with a focus on the infrastructure verticals, which include: o Architecture and Engineering o Construction and Building Supplies o IT / Telecommunications o Professional Services o Operations and Maintenance Services o Transportation o Healthcare o Water and Energy / Alternative Energy · Expand the distribution of our valuable content through channel sales programs and partnerships: We intend to leverage our content and technology investment over a much wider market without losing our focus on our target market. We believe there are millions of businesses who leverage government procurement data but are not part of our target market.Through channel partnerships, we believe we can serve this market more economically than a direct sales model.Potential strategic partners include trade publishers, lead generation companies, database companies, franchises and business intelligence providers. · Develop and execute an enterprise sales and marketing program:We intend to develop and execute an enterprise sales program targeting the largest companies that offer the most business potential for Onvia. Our current enterprise clients derive the most value from our information services and this client segment has our highest retention rates. Prior to the release of our new database platform, it was more difficult to differentiate our products for the high end of the market. Through our new technology and database platform, we intend to provide this differentiation, a significant market opportunity for Onvia. Products and Services Onvia’s business solutions are tailored to the business objectives of each client, and support both strategic planning and sales and marketing activities.We offer our clients specialized tools to access, analyze and evaluate our information.Over time, we expect to continue to enhance our existing information, marketing and analytic services and develop additional services that make use of our comprehensive database to meet the needs of our existing clients and well as potential new categories of clients.Our key offerings are described below. Onvia Online Database- Onvia’s flagship business solution is the Onvia Online Database which provides rich search functionality on our proprietary database of local, state and federal government agency purchasing information. Our database is organized around two key hubs of information, Project Center and Agency Center. 5 Project Center provides our clients with a complete view of individual public sector procurement projects at each stage of the purchasing cycle.Project Center makes it easier for clients to identify and qualify opportunities to sell their goods and services into public sector.Project Center should help our clients: · Analyze purchasing trends to refine existing target markets and identify new geographic markets · Identify and qualify projects or purchases for specific goods and services nationwide · Identify and monitor potential competitors using plan holders lists and bidder lists · Identify potentialsubcontracting opportunities on major projects · Evaluate awards for pricing analyses · Identify and build relationships with the agency buyers of specific goods and services · Understand agency relationships with existing vendors · Build marketing lists of agency buyers and potential vendor partners · Obtain bid documents, plans and specification documents to qualify projects Agency Center provides users with agencies’ procurement histories, current projects, and spending forecasts in a single application.Agency Center helps businesses identify and qualify government agencies, agency buyers and procurement opportunities within their target markets.By developing agency relationships, users can identify government purchases that never go out to formal bid.Four out of five government purchases never go out to formal bid, because they fall below agencies’ purchasing thresholds.Agency Center is included with standard access to the Onvia Online Database. Spending Forecast Center – In June 2010, Onvia launched Spending Forecast Center, to provide insight into budgets and capital improvement plans of agencies within the top 366 Metropolitan Statistical Areas in the United States.Spending Forecast Center provides valuable, strategic information on future capital spending used by larger corporations to execute their public sector strategies. Most governmental bodies, such as departments of transportation, city and county governments, and boards of education publish a plan that maps out their major initiatives and forecasts spending over the next 3-6 years.These spending forecasts generally include the name of the initiative or type of expense, project timing, the funding source and the budget amount. Businesses can use spending forecasts to inform business development, evaluate and target markets, as advance notices of projects, and for short to mid-term business planning.We collect plans from state, county and city government agencies, representing over 85% of all government spending.We add a powerful search tool that allows users to find plans based on keywords, as well as type of agency, location, spending focus, and other plan details. The Onvia Guide – The Onvia Guide automatically tracks the procurement activity of the agencies, industries and markets customized for each client.Clients receive their tailored Onvia Guide delivered to their inbox every day.Daily use of the Onvia Guide provides clients with next day notification of key events and updates within their public sector market.The Onvia Guide can be purchased separately or comes bundled with a subscription to the Onvia Online Database. Management Reports - We also provide our clients with management reports to help target upcoming contract renewals, identify agency buyers, and inform the proposal development process. These solutions include: · Term Contracts – Provide clients with actionable sales information on term or continuing service contracts pending renewal at public agencies. These reports identify what contracts exist, when they are coming up for renewal, who the incumbent is and who the buyers are.With this report, our clients are able to perform an early evaluation of the opportunity so they can be more competitive with their proposals to increase their public sector business. · Contact Lists – Provide clients a comprehensive list of decision makers, agency procurement officers and zoning officials that can be used to develop relationships and identify potential business partners. · Winning Proposals Library – Compare and contrast winning proposals submitted by competing firms in order to gain competitive insights. Provides insight into how other companies position their qualifications and personnel, structure and format persuasive proposals, incorporate supporting materials, price goods and services, and differentiate themselves from their competitors. Clients Our clients are businesses that are strategically focused on selling their goods and services into the public sector.We sell into this target market through all three of our sales outlets:Small/Medium Business, Enterprise, and Content Licenses.Our Enterprise sales channel targets the largest prospects within our target market.Content license clients incorporate our data into their own products, or resell our business intelligence directly to their clients. 6 Prior to 2011, our target market was extremely broad, and we acquired a large number of non-strategic clients which were not adequately profitable.We no longer invest in acquiring non-strategic clients, and our client base has declined as expected as we transition to our more profitable target market. We manage the business using the following key client metrics: Annual Contract Value, or ACV Annual contract value is the aggregate annual revenue value of our client base.Growth in ACV demonstrates our success in increasing the number of high value clients and upgrading existing clients to new and higher valued products. Content licenses are excluded from ACV. Number of Clients Number of clients represents the number of individual businesses subscribing to our products. This excludes clients to the Company’s entry level Metropolitan notification product. Annual Contract Value per Client, or ACVC Annual contract value per client is the annual contract value divided by the number of clients and indicates the average value of each of our subscriptions. Quarterly Contract Value per Client, or QCVC Quarterly contract value per client represents the average annual contract value of all new and renewing clients transacting during the quarter, and is a leading indicator of future annual contract value per client. At the end of the fourth quarter, Onvia’s total client base decreased 27% to 4,500 clients compared to 6,200 clients in the same year-ago period.In the fourth quarter, we lost clients at much slower rate than in previous quarters. ACVC for the fourth quarter of 2011 grew 2% from the previous quarter and 16% from the same year-ago period to an average of $4,114 per client.ACVC improved, in part by targeting more strategic clients and because renewals were weighted toward strategic clients with higher contract values. In the fourth quarter of 2011, QCVC was $4,813, an increase of 12% compared to $4,279 in the fourth quarter of 2010. The year over year increase in QCVC is due to price increases that took effect in the fourth quarter of 2010, the elimination of low value product offers, and the elimination of low value lead sources. Sales and Marketing Strategy As of December 31, 2011, we had 74 inside sales, marketing and customer support employees with the majority of our sales force located in our headquarters in Seattle, Washington.We also had five field sales representatives also headquartered in Seattle. In 2011, our Small and Medium Business or SMB sales organization was transformed from a transactional telemarketing model to a professional consultative selling organization.Under this business model, the acquisition sales force is responsible for identifying the business objectives of a prospect, and designing a solution to meet these business objectives.Upon sale, the account executive ensures that the client is smoothly transitioned to the account management organization.The account management sales team is vertically oriented, and clients are typically assigned to an account manager with expertise in the client’s industry.This team is responsible for training new and existing clients, executing our client contact strategy, providing as needed support,renewing existing client contracts and identifying cross sell and upsell opportunities.As part of the client contact strategy, the account manager is responsible for understanding the client’s business objectives, setting up profiles and saved searches, delivering customized management reporting, and training the client to query the database effectively.The partnership between the client and its Onvia support team is important part of the value proposition included in the Onvia business solution. We expanded our Enterprise sales organization in late 2011, which targets the largest prospects within our target market universe.In 2012, the Enterprise team is in the process of implementing the same consultative selling model that was adopted by SMB in 2011. We intend to expand our channel sales programs and partnerships.Our strategy is to leverage our content and technology investment over a much wider market without us losing our focus on our target market.Potential strategic partners include trade publishers, lead generation companies, database companies, franchises and business intelligence providers. 7 Our primary marketing methods include web-based marketing, direct marketing; communication with our website, participation in trade shows and industry events, client referrals and educational tools, such as webinars.Now that our target market is better defined, our marketing programs are directed at specific prospects within key industry verticals.Client retention and nurture marketing campaigns are also an integral part of our strategy. In 2012, we plan to develop a strong strategic message to the market that conveys not who we are today but who we will be in two to three years from now.We must deliver this message consistently and clearly across all of our marketing and communication channels to drive revenue growth, improve sales effectiveness and build our brand. Our strategic message will be an important part of our transition away from sales leads to analytics and insight derived from a database normalized data and proprietary content. Agency Relationships Agency partners bring value through source contributed content and by providing referrals of their business suppliers. As of December 31, 2011, we had approximately 360 active partner agencies in key metropolitan areas nationwide. We continue to sign a variety of government agencies including cities, counties, housing authorities, transportation authorities and school districts. Technology We support our operations and business solutions using an advanced technology platform designed to serve a large and rapidly increasing volume of web traffic in a reliable and efficient manner without critical failures. Our systems are designed to: • Provide fast, secure and highly available visitor access to our websites; •Validate and process client requests promptly and accurately; •Provide timely, comprehensive and accurate management-reporting capabilities; •Accommodate upgrades to features on our websites; •Scale to accommodate growth in users and content; •Provide basic redundancy in case of component failures. Our systems use a combination of proprietary technologies and commercially available licensed technologies. The backbone of our technology infrastructure consists of database servers running Microsoft SQL Server on HP/Proliant class server hardware. The front end consists of multiple, redundant web servers that are expandable as operations grow. Our web servers, database servers, transaction-processing servers and other core systems that conduct essential business operations are housed at a third-party offsite co-location facility. Our co-location vendor provides 24x7 monitoring and engineering support in a climate-controlled and physically secure environment and our on-call operations personnel have 24x7 access to the facility. Our data center has redundant communication lines from multiple Internet service providers and has its own emergency power and backup systems. We house most non-critical systems such as development servers, quality assurance servers, and internal application servers at our headquarters in Seattle. All our platform related servers are in the Seattle area and we do not have redundancy outside this geographical area in case of some natural calamity. The onvia.com website and the CRM system are not hosted by us: they are both remotely hosted solutions. In addition to maintaining responsibility for the technical architecture, security and uptime of our business solutions, our technology department works closely with the sales and marketing departments to ensure that client feedback for new features is incorporated into new products and services and that our investment in new product development is in alignment with our clients’ needs and expectations. Competition The market for comprehensive intelligence on the government procurement marketplace is underserved. Competitors include, to a limited extent, bid aggregators, industry analysts and government e-procurement platforms. 8 Our current and potential competitors include, but are not limited to, the following: • Information companies that target specific verticals also covered by our services, such as McGraw-Hill Dodge, Reed Construction Data, BidClerk, Contractors Register and Input. • Lead generation and bid matching companies such as FedMarket.com, BidNet, BidSync and GovernmentBids.com. We may face additional competition in the future as well-funded companies pursue new government procurement and private sector database products and services. We must differentiate ourselves by expanding our database, enhancing and normalizing our data, developing solutions with high switching costs, and maintaining a loyal base of repeat clients. To achieve this we must continually invest in content and software applications to provide our clients with business insight and intelligence on the government procurement market. We believe that the principal competitive factors affecting our market include, but are not limited to, breadth, depth and timeliness of content, content quality, base of existing clients, and client service. In order to excel at these principal competitive factors, we strive to achieve a superior understanding of our clients, offer valuable solutions to maximize the return on our clients’ investment in the public sector market, and sustain an efficient operating model in delivering these solutions. We believe that our current database offering compares favorably to competitive offerings available in the marketplace today based on the depth and breadth of content, daily updates, a comprehensive archive of procurement intelligence and a structured and disciplined customer care program designed to provide sustainable value to our clients during the course of their subscriptions. Seasonality Our client acquisition business is subject to some seasonal fluctuations.The second and third quarters are generally slower than the first and fourth quarters for client acquisition.The construction industry is our single largest market and these prospects are typically engaged on projects during the spring and summer months, not prospecting for new work, which causes new client acquisition to decline compared to the first and fourth quarters in the year.For this reason, comparisons of the performance of our business quarter to consecutive quarter may not provide the most relevant information, and so in addition to sequential quarter comparisons our quarterly results and metrics should be considered on the basis of results for the whole year or by comparing results in a quarter with the results in the same quarter of the previous year. Intellectual Property Rights Our future success depends in part on intellectual property rights, proprietary rights, and technology.We rely on a combination of copyright, trademark and trade secret laws, employee and third-party nondisclosure agreements and other methods to protect our proprietary rights. We seek to protect our internally developed products, documentation, and other written materials under trade secret and copyright laws, which afford only limited protection. We cannot ensure that any of our proprietary rights will be viable or of value in the future since the validity, enforceability and type of protection of proprietary rights in Internet-related industries is uncertain and still evolving. We license and will continue to license certain products integral to services from third parties, including products that are integrated with internally developed products and used jointly to provide key content and services. These third-party product licenses may not continue to be available on commercially reasonable terms and we may not be able to successfully integrate such third-party products into our solutions. We presently have no issued U.S. patents.It is possible that we may not develop future proprietary products or technologies that are patentable and that the patents of others will seriously harm our ability to do business. Weown the following registered trademarks in the U.S. Patent and Trademark Office:ONVIA, ONVIA andDesign (current logo with orange circular design), ONVIA DOMINION, DEMANDSTAR, DEMANDSTAR.COM, QUOTEWIRE, BIDWIRE, and E-JOURNAL OF COMMERCE. We alsoownthe following registered trademarks in Canada: ONVIA, ONVIA.COM, and ONVIA.COM and Design. Employees As of March 1, 2012, we had 141 employees working in the following departments: 78 in sales and marketing, 36 in research, which are included in cost of sales, 16 in technology and development and 11 in general and administrative. None of our employees are represented by a union or collective bargaining agreement. We have never had a work stoppage and consider relations with our employees to be good. 9 Geographic Financial Information During the years ended December 31, 2011 and 2010, substantially all of our revenues were generated from clients located in the United States or Canada, and all sales are denominated in U.S. currency.All of our long lived assets are located in the United States. Available Information We file with and furnish to the Securities and Exchange Commission, or SEC, periodic reports, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy and information statements, and other information, along with amendments to such reports. Our SEC filings are posted on the SEC’s Web site at http://www.sec.gov, which contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Materials that we file with the SEC are also available at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549. Information regarding the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. Our annual report on Form 10-K, all other reports and amendments filed with or furnished to the SEC, and our Code of Business Ethics and Conduct are available on the “About Onvia” section of our website at www.onvia.com as soon as reasonably practicable after we have filed them with, or furnished them to, the SEC. ITEM1A. RISK FACTORS In addition to other information in this Report, the following risk factors should be carefully considered in evaluating our business, because such factors may have a significant impact on our business, results of operations and financial condition, and could cause our stock price to decline. As a result of the risk factors set forth below and elsewhere in this Report, and the risks discussed in our other Securities and Exchange Commission filings, actual future results could differ materially from historical results or those projected in any forward-looking statements. Risks related to our growth strategy Since early 2011 we have been transforming our business model, and due to the complexity of this turnaround, our quarterly financial results may be subject to fluctuations that may cause material variations in our quarterly operating results and make it difficult to forecast future performance. We continue to execute our turnaround plan initiated in 2011.In 2012 we are focused on four key operating initiatives each with a number of variables.Based upon the number of variables within our turnaround plan, our business is subject to execution risk and it may be difficult to project results.Our operating plan considers our ability to execute these initiatives and generate results within a specific timeframe.If we are unable to execute our initiatives as planned, our quarterly financial results may fluctuate and future quarterly results will be affected.A significant portion of our subscription revenue for a particular quarter is derived from transactions that are initiated in previous quarters, because revenue is generally recognized ratably over the subscription term. Our current and future levels of operating expenses and capital expenditures are based largely on our growth plans and estimates of future revenue. These expenditure levels are, to a large extent, fixed in the short term. We may not be able to adjust spending in a timely manner to compensate for any unexpected revenue shortfall, and any significant shortfall in revenue relative to planned expenditures could harm our business and results of operations. We may be required to increase sales and marketing expenses or change our Small and Medium Business strategy in order to achieve revenue goals if our assumptions about targeted prospects are inaccurate. We plan to increase new client acquisition and lifetime client value by focusing our sales efforts on a targeted group of companies that we have identified as ideal fits for our products and services.We expect to divert marketing expenses from historical lead generating activities toward campaigns directed at these targeted prospects.If our assumptions about these companies and their interest level in our products and services are inaccurate, we may not be able to achieve our acquisition sales targets, and we may be required to increase our marketing spend to compensate for any shortfall in actual conversion rates versus planned conversion rates on these targeted companies. Our new consultative sales approach may not scale SMB business as planned. We are transitioning our SMB sales organization from a transactional sales process to a consultative sales process. The consultative selling process focuses on fewer, more targeted prospects, which we expect to renew at higher rates with higher 10 ACVC. The consultative sales process requires a longer sales cycle than a transactional model and requires the development of a substantial pipeline of qualified prospects to achieve consistent and predictable results. It may take longer than we expect for our SMB team to become skilled at the consultative sales process and to establish adequate pipelines to achieve sales targets. In addition, the sales cycle to these larger targeted clients may be longer than we expect, which would hinder our ability to achieve near term sales targets.As a result of these risks, our SMB business may not scale as planned. We may fail to attract, hire and retain sales associates who can effectively communicate the value of our products to our clients and prospects, and they may be unable to achieve expected sales targets. We are transforming our Small and Medium Business, or SMB, sales organization from a transactional sales organization to a consultative selling organization.Our hiring profile now includes prior experience in a consultative selling environment.If our existing sales associates are unable to effectively and efficiently transition to a consultative selling process, we will be unable to achieve our projected sales targets.In order to achieve these targets, our sales teams must be able to effectively communicate the value of our products to existing and potential clients. We expect to see increases in client retention rates and in new client acquisition revenue. However, our sales goals are aggressive and may not be achieved. We may not be successful in the development and execution of an enterprise sales and marketing program. We expect to derive a meaningful portion of our growth from sales to larger businesses, who offer the highest lifetime value to our organization.In the past, we have attempted to grow our enterprise organization, but were not successful in achieving our goals around these initiatives.We believe we now have the right plan and people in place to execute this initiative; however, if we are unsuccessful in driving growth through this channel, our growth rates will suffer. We may not be successful in expanding our channel sales program. We believe there are close to 1.9 million businesses who are “casual users” of government procurement data.These businesses are not part of our new target market, and a portion of our existing client base falls into this category.We intend to focus our sales and marketing efforts on a more profitable target market of approximately 100,000 companies who are “power-users” of government procurement data.This strategy may be at the expense of lower retention rates for existing clients that are outside of this target market.We expect to partner with other companies who market to this audience of smaller businesses routinely, and can serve this market more economically than we can.If we are unsuccessful in accelerating growth in these partnerships, our growth rates will suffer. If we cannot effectively satisfy clients across all targeted industry verticals, we may decide to target fewer industries, and as a result, may lose clients. If we find that retention and acquisition rates in any of our focused verticals are not meeting client expectations, we may choose to specialize in fewer industry verticals to improve client satisfaction and retention in the remaining verticals. As a result, we may lose clients in the non-core verticals. A more targeted focus on these core verticals may not generate the expected level of increased retention and acquisition. Our competitors may develop similar technologies that are more broadly accepted in the marketplace. The functionality in the Onvia Online Database is robust, and we expect that if adoption of this product is in line with our expectations that competitors may introduce products with similar functionality.If competitors introduce products with similar functionality or are able to more effectively market and price their products for broad client acceptance, new client acquisition and existing client retention would be adversely impacted.If we are unable to enhance functionality or increase marketing efforts to offset challenges from competitors, we may lose market share. Rapid advances in technology and new mediums for distributing information may diminish the value of our service offerings. Our business model is predicated on providing access to and analysis of hard to find public and private sector information.Information in general is quickly becoming more accessible at a low cost as new distribution mediums, such as blogs, and new search technologies are developed. We may be unable to keep up with the rapid advances in information collection, and new technologies and mediums may be developed that commoditize the value of our services.If this were to occur, our revenues would suffer. 11 Risks related to our new product strategy We may fail to introduce new content and products that are broadly accepted by clients and prospects, and there may be delays in the introduction of these tools and products. We expect to introduce new products and tools in 2012.If client acceptance and adoption of these new products is below our expectations, projected growth rates and client acquisition and retention goals may not be achieved, and financial results would be harmed. We expect to utilize internally developed technology and technology licensed from third parties for the development of new tools and content. If we are unable to develop or acquire the required technology on time, or at all, or if the launch of these new products is delayed for any other reason beyond our anticipated launch dates, projected growth rates may not be achieved. We may be unable to control the cost of ongoing content collection or the cost of collecting new content types to support new product offerings. We will need to identify cost effective sources and develop efficient collection processes for new content types required to support new product development plans.If we are unable to find new ways to collect content efficiently, and aggregate new content types in a cost effective manner, gross margins may decline. We may improperly price new product offerings for broad client acceptance. We have developed pricing strategies for our existing products, and will be required to develop new pricing strategies for planned new product launches.If clients and prospects do not perceive that the pricing of our products is commensurate with the value they receive from the products, or if our sales staff is unable to communicate the value of the products, particularly in light of the current economic climate, new client adoption and existing client retention would be adversely impacted. We may overestimate the value of sales and marketing intelligence to companies in the infrastructure marketplace. We believe there is a large unmet market need for robust public sector sales and marketing information.Our business model assumes that clients will pay an annual fee for this information and we expect increases in the annual value of these contracts in the near-term and long-term.If we have overestimated the value of this information, we will not achieve our forecasted revenue goals. Financial, economic and market risks Utilization of our net operating loss carryforwards may be subject to annual limitations under the Internal Revenue Code, or may not be usable at all in the future. We have substantial net operating loss carryforwards (“NOLs”) that could be used to offset future tax liabilities arising from future taxable income.In 2011, we conducted a study and determined that an “ownership change” occurred in 2001, as defined under Section382 of the Internal Revenue Code of 1986, as amended (which is generally a greater than a 50 percentage point increase by certain “5% shareholders” over a rolling three-year period).Section382 imposes an annual limitation on the utilization of deferred tax assets, such as NOLsand other tax attributes, once an ownership change has occurred. The ownership change which occurred in 2001 resulted in a permanent loss of $180.0 million of our U.S. federal deferred tax assets.After this impairment, we had $73.2 million in NOLs as of December 31, 2011 available to offset future taxable net income. It is possible that we could have an additional “ownership change” under Section 382 of the Code in the future and lose a significant portion of our deferred tax assets, which could have a material adverse effect on our future results of operations and financial condition.We adopted tax benefits preservation plan in early 2011 to mitigate the risk of future ownership changes discussed in the following risk factor. We regularly review our deferred tax assets for usability based on a history of earnings, expectations for future earnings and expected timing of reversals of temporary differences.Realization of deferred tax assets ultimately depends on the existence of sufficient taxable income, including taxable income in prior carryback years, as well as future taxable income.Historically, we have maintained a 100% valuation allowance against our deferred tax assets because based upon our history of net operating losses, we were uncertain about our ability to generate future taxable net income.However at the end of 2011, we evaluated all available objective positive and negative evidence related to the creation of future taxable net income, and we believe that a partial release of our valuation allowance is appropriate.As a result of this partial release, our 2011 and fourth quarter net income includes a tax benefit of $616,000.We will continue to evaluate the appropriateness of our 12 valuation allowance annually at a minimum, but more frequently if necessary, in consideration of future operating results.If our operating results do not continue to improve, we may be unable to realize the value of this asset in the future. We adopted a tax benefits preservation plan, designed to preserve the value of our deferred tax assets, primarily related to net operating loss carryforwards (“NOLs”), which may discourage acquisition and sale of large blocks of our stock and may result in significant dilution for certain stockholders. In May 2011, our Board of Directors (the “Board”) adopted a tax benefits preservation plan in the form of a Section 382 Rights Agreement (the “382 Agreement”), which amends and replaces the previously approved Preferred Stock Rights Agreement, dated November 22, 2002. The 382 Agreement is designed to preserve stockholder value and the value of certain income tax assets primarily associated with NOLs by acting as a deterrent to any person acquiring beneficial ownership of 4.9% or more of Onvia’s outstanding common stock without the approval of the Board. Under the 382 Agreement, one Preferred Stock Purchase Right (each, a “Right”) was distributed for each share of Common Stock outstanding as of the close of business on May 23, 2011. Pursuant to the 382 Agreement and at the discretion of our Board, if any person or group becomes the beneficial owner (subject to certain restrictions) of 4.9% or more of the outstanding shares of Common Stock the Rights may become exercisable. Upon exercise of a Right and payment of the purchase price of $20.00 (the “Purchase Price”), the holder will be entitled to receive a number of shares of Common Stock having a market value equal to two times the Purchase Price. The 382 Agreement may discourage existing 5% stockholders from selling their interest in a single block which may impact the liquidity of Onvia common stock, may deter institutional investors from investing in Onvia stock, and may deter potential acquirers from making premium offers to acquire Onvia, all factors which may depress the market price of our stock or prevent stockholders from receiving a premium in a change in control transaction. Provisions of our charter documents and Delaware law may discourage takeover attempts and depress the market price of our stock. Provisions of our certificate of incorporation and bylaws, as well as provisions of Delaware law, the state of our incorporation, can have the effect of making it difficult for a third-party to acquire us, even if doing so would be beneficial to our stockholders. These provisions include: • the classification of our Board of Directors into three classes so that the directors serve staggered three-year terms, which may make it difficult for a potential acquirer to gain control of our Board; • authorizing the issuance of shares of undesignated preferred stock without a vote of stockholders; and • non-cumulative voting for the election of directors. We may not be able to sustain positive cash flows from operations. We have not yet demonstrated that we are able to generate positive cash flow from operations on a consistent year over year and quarter over quarter basis, and our business is subject to some seasonal fluctuations. Due to these seasonal fluctuations and limited performance history on client adoption of new products, we may not be able to sustain positive cash flow from operations. Political pressure to reduce federal and state spending as a result of federal deficits and state budget shortfalls may lead to reduced spending by government agencies. Should agencies reduce spending, there may be fewer revenue opportunities to deliver to our clients.Existing clients that leverage our products primarily for new sales leads may perceive a drop in opportunities as a reduction in their return on investment, which could lead to reduced retention rates.In addition, prospects considering an investment in our products may perceive a decline in government spending as a signal that there will be fewer opportunities and they may decide against purchasing a business intelligence solution, or may decide against pursuing a gBusiness strategy all together, which would negatively impact new client acquisition. 13 Operational risks We may not effectively implement new technologies, and new product functionality could fail to perform as designed. We periodically release products that employ new search technologies and complex database architecture in new and innovative ways.These technologies are usually built in house, or purchased from third party vendors and reengineered to meet our operational needs.If the creative application of these technologies does not work as planned or if we implement these new technologies poorly or in incompatible ways, our new products and services may not function properly, delivery of our products could be disrupted or delayed and our client retention and new client acquisition may suffer. System failures could cause an interruption in the services of our network and impact our ability to compile information and deliver our products to clients. Any system failure that causes an interruption in the service of our suite of products, disrupts our ability to aggregate, organize and publish new content, or reduces timely access to and delivery of our content could result in client dissatisfaction, which would impact client acquisition and retention rates.Further, prolonged or ongoing performance problems on our web sites or our application servers, which support bid creation and distribution, could damage our reputation and result in the permanent loss of clients. In the past, system interruptions have made our web sites and application servers totally unavailable, slowed their response time or prevented us from making service available to clients.These problems may occur again in the future. We may not have sufficient business interruption insurance to cover losses from major interruptions. We deployed our primary business application servers to a secure offsite facility with backup utility power and redundant Internet connectivity in 2008. Our current physical and virtual tape drive based disaster recovery systems are not capable of recovering core business functionality in less than a period of several days depending on severity in the event of a disaster scenario at the offsite facility. Production Information Technology and Research department functions will be operational in the event of a local building disaster so that delivery of our products will not be significantly interrupted as long as the offsite facility is still operational. Our disaster recovery plan does not yet include automated failover of product distribution-related systems, requiring extensive manual intervention to complete the recovery process which could result in prolonged service interruptions and ultimately lower client satisfaction. In addition, all our platform related servers are in the Seattle area and we do not have redundancy outside this geographical area in case of some natural calamity. Our current technology infrastructure and network software systems may be unable to accommodate our anticipated growth, and we may require a significant investment in these systems to accommodate performance and storage requirements of new and planned products. Expansion of the historical content contained in our Onvia Online Database and future product offerings have and will place significant additional demands on the network and on our database.We add thousands of records to our database each day, which has required us to expand the storage capacity of the database.If new content types or product introductions change current network and database requirements or if growth in our client base exceeds our expectations, we may be required to make significant investments to upgrade our systems to accommodate such changes, which could negatively impact our cash flows and results of operations. We may not be successful in our efforts to upgrade our systems, or if we do successfully upgrade our systems, we may not do so on time and within budget. Failure to achieve a stable technological platform in time to handle increasing network traffic may discourage potential clients from using our network. We may not be able to retain the services of our executive officers, directors, senior managers and other key employees, which would harm our business. Our business and operations are substantially dependent on the performance of senior management, directors and key employees. The loss and inability to replace any of these employees or directors would likely harm our business. Political, social or environmental conditions in off-shore locations may impact the collection and delivery of our content and/or development of new products. Portions of our content are aggregated and/or formatted by off-shore vendors.Delivery of that content may be impacted by local political, social or environmental conditions, which may result in delayed delivery to clients resulting in client dissatisfaction.We also outsource portions of the development of new products to off-shore vendors.Political, social or environmental conditions in those locations may result in delays of new product introductions. 14 We may be unable to effectively monitor and prevent unauthorized redistribution of our published information. In the past we have identified a number of entities that have redistributed proprietary information without authorization and against our terms of use. We have been and will continue to be aggressive about monitoring and combating such unauthorized use, and are considering technological avenues for blocking such users from our database. However, if we fail to effectively combat such unauthorized use, our business could be harmed. Our services and products depend upon the continued availability of licensed technology from third parties, and we may not be able to obtain those licenses on commercially reasonable terms, or at all. We license, and will continue to license, technology integral to our services and products from third parties. If we are unable to acquire or retain key third-party product licenses or integrate the related third-party products into our network services, our service and product development may be delayed. We also expect to acquire new licenses in the future as our business grows and technology evolves. We may not be able to obtain these licenses on commercially reasonable terms, or at all. Increased blocking of our emails could negatively impact client satisfaction with our products and could inhibit the effectiveness of our marketing efforts. Portions of our content are currently delivered in the form of an attached file via email. Some network administrators could flag and block emails from us due to increased filtering of email attachments as a result of the threat of email borne viruses or unwanted “spam” or for other reasons. We also conduct marketing campaigns to our client base and occasionally these campaigns are done via email. Excessive filtering of our emails could negatively impact client satisfaction and could inhibit our marketing efforts. Regulatory, judicial or legislative risks Future regulations could be enacted that either directly restrict our business or indirectly impact our business by limiting the growth of e-commerce. We are subject to laws and regulations governing the Internet and e-commerce. These laws and regulations may cover privacy, content, taxation, data protection, copyrights, electronic contracts and other communications, consumer protection, unencumbered Internet access to our services, the design and operations of websites, and the characteristics and quality of products and services. If enacted, unfavorable laws and regulations could limit the market for our services and offerings. Although many regulations might not apply to the business directly, we expect that laws regulating the collection or processing of personal or consumer information could indirectly affect our business. It is possible that legislation could expose companies involved in e-commerce to restrictions or liability, which could limit the growth of e-commerce generally. Legislation could hinder the growth in Internet use and decrease our acceptance as a medium for communication and commerce.If laws were enacted that made our products taxable at the state level, we may be required to pass those additional taxes along to our clients, which would increase the overall cost of our product to our end users and could impact the buying decisions of existing and potential new clients. Our access to new content from governmental entities and other third parties may be restricted if bid aggregation on the Internet is restricted by law or regulations. We aggregate new information from various public data sources and do not have exclusive access to this content.We cannot ensure that these data sources will continue to be available in the future. Moreover, public disclosure laws, which require governmental entities to produce bid information directly to members of the public, may negatively impact our business and reduce the value of our services to clients. The loss or the unavailability of data sources in the future, or the loss of right to distribute some of the data sources, would harm our business. Our proprietary bid aggregation technology is integral to our success. If the process of bid aggregation becomes regulated in the future and our process for acquiring government bids is no longer cost-effective, our business will be significantly harmed. If new regulations restricting our ability to charge a fee for public bid information are enacted, our business will be significantly harmed. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 15 ITEM2. PROPERTIES Our headquarters are located in Seattle, Washington.Since January, 2008, we lease approximately 35,000 square feet in two floors of a sixteen-story office complex located at 509 Olive Way, Seattle, Washington.We believe this space is adequate to meet current and near term capacity requirements.The lease on our current office space expires in October 2015. ITEM3. LEGAL PROCEEDINGS For a discussion regarding our legal proceedings, please refer to the “Legal Proceedings” section of Note 10, “Commitments and Contingencies”, in the Notes to Consolidated Financial Statements in this Report, which is incorporated herein by reference. ITEM4. MINE SAFETY DISCLOSURES Not applicable. EXECUTIVE OFFICERS OF THE REGISTRANT The executive officers of the Company are as follows: Name Age Position Henry G. Riner
